Citation Nr: 1441700	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  11-06 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for colorectal cancer with liver and lymph nodes metastasis, including as due to in-service asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from June 1969 to May 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claim of service connection for colorectal cancer with liver and lymph nodes metastasis, including as due to in-service asbestos exposure (which was characterized as colon cancer with liver metastasis as a result of asbestos exposure).  The Veteran perfected a timely appeal in February 2011 and requested a Board hearing.  A videoconference Board hearing was held at the RO in May 2014 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.  Following his hearing, the Veteran submitted additional evidence directly to the Board along with a waiver of RO jurisdiction.  Thus, the Board properly may consider this evidence in adjudicating the Veteran's claim.  See 38 C.F.R. § 20.1304(c) (2013).  

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDING OF FACT

The record evidence is in relative equipoise as to whether the Veteran was exposed to asbestos during active service which caused his colorectal cancer with liver and lymph nodes metastasis.



CONCLUSION OF LAW

The criteria for establishing service connection for colorectal cancer with liver and lymph nodes metastasis are met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  Given the favorable disposition of the action here with respect to the Veteran's claim of service connection for colorectal cancer with liver and lymph nodes metastasis, which is not prejudicial to him, the Board need not assess VA's compliance with the VCAA with respect to this claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the Veteran.

The Veteran contends that his colorectal cancer with liver and lymph nodes metastasis results from his active duty service.  Specifically, he contends that he was exposed to asbestos while performing duties decommissioning several U.S. Navy ships, which he believes caused his colorectal cancer with liver and lymph nodes metastasis.

The record evidence supports the Veteran's contention of in-service asbestos exposure.  The Veteran testified credibly before the Board in May 2014 that he was exposed to asbestos during active service while participating in decommissioning activities aboard U.S.S. AGGRESSIVE, U.S.S. AGILE, and U.S.S. MEADOWLARK.  See Board hearing transcript, pp. 4-6 (May 16, 2014).  The Veteran's available service personnel records confirm that he served aboard all 3 of these U.S. Navy ships while on active service.  The information obtained by the Veteran from the U.S. Navy and submitted directly to the Board in June 2014 indicates that decommissioning of ships includes removal of asbestos and asbestos-clad pipes.  Other information obtained from the U.S. Navy indicates that the Veteran's military occupational specialty (MOS) of sonar technician involved a minimal risk of asbestos exposure (as the RO has conceded).  This information does not indicate, however, that the Veteran had no risk of asbestos exposure in his MOS.  Thus, the Board finds it reasonable to conclude that the Veteran likely was exposed to asbestos while on active service.  See Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder.").

The medical evidence also supports a finding that the Veteran's in-service asbestos exposure caused his colorectal cancer with liver and lymph nodes metastasis.  The Board notes initially that the Veteran testified credibly that he is a registered nurse (RN) with experience in psychiatry, IV therapy, and coronary care, and it was his belief that his in-service asbestos exposure caused his colorectal cancer with liver and lymph nodes metastasis.  See Board hearing transcript. pp. 4-6, 9 (May 16, 2014).  Because the Veteran, as an RN, is a medical professional with medical training, his lay statements regarding the claimed etiological relationship between colorectal cancer with liver and lymph nodes metastasis and active service are entitled to more probative value than lay statements from a non-medical professional concerning the etiology of a claimed disability.  See generally Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

The Veteran also testified in May 2014 that a VA clinician had opined in January 2013 that it was "possible" that his in-service asbestos exposure caused his colorectal cancer with liver and lymph node metastasis.  See Board hearing transcript, p. 7 (May 16, 2014).  The Board notes in this regard that, following VA hematology-oncology outpatient treatment in January 2013, the VA clinician opined that it was "possible" that there was an etiological relationship between the Veteran's in-service asbestos exposure and his colorectal cancer with liver and lymph node metastasis.  This clinician also stated that there was "no way for me to possibly say with 100% certainty that his asbestos exposure caused his colorectal cancer."  Current regulations provide that service connection may not be based on a resort to speculation or even remote possibility.  See 38 C.F.R. § 3.102; Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); and Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Accordingly, even if the January 2013 VA clinician's opinion is viewed in the light most favorable to the Veteran, this evidence, standing alone, is insufficient to establish an etiological link between the Veteran's in-service asbestos exposure and his colorectal cancer with liver and lymph node metastasis.

By contrast, the Board finds a private oncologist's opinion dated in June 2014 and submitted by the Veteran in July 2014 directly to the Board to be especially persuasive support for finding that the Veteran's in-service asbestos exposure caused his colorectal cancer with liver and lymph nodes metastasis.  In this opinion, M.L., M.D., an oncologist, stated that he had reviewed certain of the Veteran's service treatment records and post-service treatment records.  Dr. M.L. opined that it was at least as likely as not that the Veteran's in-service asbestos exposure caused his colorectal cancer with liver and lymph nodes metastasis.  This opinion was fully supported.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  There is no competent contrary opinion of record.  In summary, and after resolving any reasonable doubt in the Veteran's favor, the Board finds that the criteria for establishing service connection for colorectal cancer with liver and lymph nodes metastasis due to in-service asbestos exposure have been met.  See also 38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.


ORDER

Entitlement to service connection for colorectal cancer with liver and lymph nodes metastasis due to in-service asbestos exposure is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


